



Exhibit 10.4
SEPARATION BENEFIT AGREEMENT
This Separation Benefit Agreement (this "Agreement"), dated as of May 26, 2016,
is entered into by and between Greg Weller (the "Executive") and SiteOne
Landscape Supply, LLC, a Delaware limited liability company (the "Company"), and
SiteOne Landscape Supply, Inc., a Delaware corporation ("Parent"). Capitalized
terms that are used but not otherwise defined have the meanings set forth in
Section 4.


W I T N E S S E T H:


WHEREAS, Parent and the Company currently employ the Executive as their Vice
President, Supply Chain and the Executive desires to continue to provide
services to Parent and the Company in such capacity, in each case pursuant to
the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:


1.
Nature of Employment



Subject to Section 3, effective as of the date hereof and continuing during the
Term of Employment, Parent and the Company shall continue to employ the
Executive, and the Executive agrees to continue to be employed, as the Vice
President, Supply Chain of Parent and the Company and in such position to
undertake the duties and responsibilities commensurate with such positions and
as may be reasonably assigned to the Executive from time to time by the Chief
Executive Officer of the Company (the "CEO") on the terms and subject to the
conditions set forth in this Agreement. During the Term of Employment, the
Executive shall report directly to the CEO.


2.
Extent of Employment



(a)During the Term of Employment, the Executive shall perform his obligations
hereunder faithfully and to the best of his ability, under the direction of the
CEO, and shall abide by the policies from time to time established by the
Company.


(b)During the Term of Employment, the Executive shall devote all of his business
time, energy and skill as may be reasonably necessary for the performance of his
duties, responsibilities and obligations hereunder (except for vacation periods
and reasonable periods of illness or other incapacity).


3.
Term of Employment; Termination



(a)The "Term of Employment" shall mean the period of time ending on the date
that the Executive's employment is terminated by the Company pursuant to Section
3(b) or by the Executive pursuant to Section 3(c).


(b)Subject to the payments contemplated by Section 3(f), the Executive's
employment may be terminated at any time by the Company:


(i)
upon the death of the Executive;



(ii)in the event that, because of physical or mental disability, the Executive
is unable to perform, and does not perform, in the opinion of the Board and as
certified in writing by a competent medical physician selected by the mutual
agreement of the Company and the Executive or his legal representative, his
duties hereunder for a period of 180 days out of any 270-day period;


(iii)
for Cause; or



(iv)for any other reason or no reason, it being understood that no reason shall
be required for termination of the Executive's employment


The Executive acknowledges that no representations or promises have been made
concerning the grounds for termination or the future operation of the Company's
business, and that nothing contained herein or otherwise stated by or





--------------------------------------------------------------------------------





on behalf of Parent or the Company modifies or amends the right of the Company
to terminate the Executive at any time, with or without Cause. Termination shall
become effective upon the delivery by the Company to the Executive of notice
specifying such termination and the reasons therefor in reasonable detail (i.e.,
Section 3(b)(ii) - (iv)) subject to any requirement for advance notice and an
opportunity to cure provided in this Agreement, if and to the extent applicable.


(c)Subject to the payments contemplated by Section 3(f), the Executive's
employment may be terminated at any time by the Executive:


(i)
upon the death of the Executive;



(ii)in the event that, because of physical or mental disability, the Executive
is unable to perform, and does not perform, in the view of the Board and as
certified in writing by a competent medical physician selected by the mutual
agreement of the Company and the Executive or his legal representative, his
duties hereunder for a period of 180 days out of any 270-day period;


(iii)
for Good Reason; or



(iv)for any other reason or no reason, it being understood that no reason shall
be required for termination of the Executive's employment (a "Voluntary
Termination").


(d)
As used in this Agreement, "Cause" shall mean any of the following:



(i)the Executive's conviction of, or plea of nolo contendere to, a crime
constituting a felony under the laws of the United States or any state thereof,
or a misdemeanor involving fraud, theft, embezzlement, conversion of property or
false statements;


(ii)the Executive's willful or grossly negligent failure (other than as a result
of physical or mental disability) to perform his material employment-related
duties for the Company and its subsidiaries, which failure is not cured within
15 days after the Company delivers written notice to the Executive that
identifies and describes such failure (the "Cure Period");


(iii)the Executive's willful and material violation of a material provision of
any written Company or subsidiary policy as in effect from time to time, which
violation is not cured within the Cure Period;


(iv)the Executive's material breach of any written agreement with the Company or
its subsidiaries to which the Executive is a party or by which the Executive is
bound (including, but not limited to, this Agreement and the documentation
governing any acquisition, holding and disposition by the Executive of Parent
equity-based compensation (the "Equity Documentation")), which breach is not
cured within the Cure Period; provided that it shall be presumed that any breach
of the restrictive covenants contained in the Equity Documentation is not
capable of being cured for purposes of this definition "Cause", other than the
Executive's breach of his non-competition covenant as a result of ownership of
an equity interest in a competing entity, which is cured by his divesting such
equity interest; or


(v)the Executive willfully or intentionally engaging in any conduct (including
by making a statement that impairs, impugns, denigrates, disparages or
negatively reflects upon the name of Parent or any of its subsidiaries) that is
materially and demonstrably injurious or detrimental to Parent or any of its
subsidiaries, which conduct is not cured within the Cure Period,


Subject to the last paragraph of this Section 3(d), the determination as to
whether "Cause" has occurred shall be made by the Board, which shall have the
authority to waive the consequences of the existence or occurrence of any of the
events, acts or omissions constituting "Cause." A termination for Cause shall be
deemed to include a determination by the Board within 12 months following the
Executive's termination of employment for any reason that circumstances existed
prior to such termination for the Company to have terminated the Executive's
employment for Cause, except that this sentence shall not apply to any
circumstances actually known to the Board on the date of such termination.


No act, or failure to act, on the part of the Executive shall be considered
"willful" or "intentional" if done, or omitted to be done, by the Executive with
the reasonable belief that the Executive's action or inaction was in the best
interests of the Company, unless it would, or would be reasonably expected to,
result in any of the circumstances described in clauses (i)





--------------------------------------------------------------------------------





through (v) of this definition of "Cause". Any act, or failure to act, pursuant
to a resolution duly adopted by the Board or based upon the advice of counsel
for the Company shall be presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.


(e)
As used in this Agreement, "Good Reason" shall mean any of the following:



(i)a material reduction of the Executive's annual base salary, as in effect
immediately prior to such reduction;
(ii)a material reduction of the Executive's target annual bonus opportunity, at
target performance levels, from the target annual bonus opportunity, at target
performance levels, in effect immediately prior to such reduction; which is (a)
unique to this Executive or (b) is not offset by increases in other executive
compensation components such as long term incentives;
(iii)a material diminution in the Executive's authority, duties or
responsibilities as Vice President, Supply Chain of Parent and the Company;
(iv)the relocation of the Executive's principal place of business to a location
more than fifty miles from the Company's headquarters on the date hereof; or
(v)a material breach by the Company of any written agreement between the
Executive, on the one hand, and any of the Company or its subsidiaries, on the
other hand (including, but not limited to, this Agreement and the Equity
Documentation).


Prior to any termination for Good Reason, the Executive must provide written
notice to the Company within the 90 day period after the Executive learns of the
initial alleged Good Reason event setting forth in reasonable detail the conduct
alleged to be a basis for a termination for Good Reason. The Executive shall not
have the right to terminate his employment for Good Reason (i) if, within the
15-day period following receipt of the Executive's written notice, the Company
shall have cured the conduct alleged to be a basis for termination for Good
Reason and (ii) absent such cure, unless the Executive actually terminates
employment within 30 days following the end of the Company's cure period.


(f)The Executive shall be entitled to certain payments upon termination of his
employment, as follows:


(i)In the event the Executive's employment is terminated for any reason, the
Executive shall be entitled to receive his annual base salary through the
effective date of termination, any annual bonus earned (as determined in
accordance with the terms of the applicable annual bonus plan) but unpaid as of
the effective date of termination for any previously completed fiscal year of
the Company, any accrued benefits unpaid as of the effective date of
termination, any expense reimbursements related to expenses reimbursable
hereunder that are incurred through the effective date of termination, any
accrued but unpaid vacation (to the extent payable under the applicable Company
policy) and other benefits required by law to be provided to him after
termination of employment, in each case when paid according to the Company's
applicable policies and standard practices and the terms of this Agreement (the
"Base Termination Compensation").


(ii)In the event the Executive's employment is terminated by the Company for any
reason other than for Cause (excluding death and Disability) or by the Executive
for Good Reason, then the Executive shall be entitled to (A) the Base
Termination Compensation, (B) severance pay consisting of (x) 18 months of the
Executive's annual base salary, at the rate in effect at the effective time of
termination ("Salary Severance"), paid in equal installments over 18 months on
the Company's normal payroll dates following the date of termination, except
that the first installment of such payments shall be paid on the 60th day
following the termination date and shall include all installments that would
have been paid if the release of claims referred to in Section 3(j) had been
effective at the date of termination, (y) the Pro-Rated Bonus, based on actual
results and date of termination (C) the continuation of the medical, dental and
vision insurance coverage for a period of 18 months at active employee rates
(the "Benefit Continuation"). The bonus payments described in clauses (y) and
(z) of the preceding sentence will be paid at the time executive annual bonuses
are paid for the fiscal year of termination but not later than two and a half
(2.5) months following the end of such fiscal year. The Benefit Continuation
shall be provided through the Executive's enrollment in the Company's COBRA
continuation coverage and payment of the applicable monthly COBRA premium
amounts (inclusive of the amount that would otherwise be contributed by the
employer), and the Company's reimbursement to the Executive for such premiums on
a monthly basis, such that, after payment of applicable taxes, the Executive
retains an amount of such reimbursement equal to the employer contribution for
active employees for the COBRA continuation coverage. Any payment of the
Executive's annual base salary after termination of his employment shall be made
in accordance with the Company's regular payroll practices. Other than solely in
connection with any equity interests of Parent held by the Executive, there will
be no additional amounts owing by





--------------------------------------------------------------------------------





the Company to the Executive from and after a termination of the Executive's
employment of the nature contemplated by this clause (ii). Because of the
current uncertainty surrounding health care coverage due to the implementation
of health care reform, in the event that the Benefit Continuation would subject
the Executive or the Company to a material cost, tax or penalty, the parties
agree to cooperate to provide the Executive with such benefits in a manner that
does not trigger such tax, cost or penalty, to the maximum extent possible.


(iii)If the Executive's employment is terminated for Cause, then the Executive
shall be entitled to the Base Termination Compensation. Other than solely in
connection with any equity interests of Parent held by the Executive, there will
be no additional amounts owing by the Company to the Executive from and after
such termination of the nature contemplated by this clause (iii).


(iv)If the Executive's employment is terminated due to a Voluntary Termination,
then the Executive shall be entitled to the Base Termination Compensation. Other
than solely in connection with any equity interests of Parent held by the
Executive, there will be no additional amounts owing by the Company to the
Executive from and after such termination of the nature contemplated by this
clause (iv).


(v)If the Executive's employment is terminated due to the Executive's death or
Disability, then the Executive shall be entitled to the Base Termination
Compensation and, if terminated due to Disability, the Benefit Continuation.
Other than solely in connection with any equity interests of Parent held by the
Executive, there will be no additional amounts owing by the Company to the
Executive from and after such termination of the nature contemplated by this
clause (v).


(g)Except with respect to the existence of Good Reason, all determinations
pursuant to this Section 3 shall be made by the Board, acting in good faith;
provided that the Executive, if he serves as a member of the Board, shall take
no part in any such determination.


(h)Termination of the Executive's employment will not terminate Sections 3(f)
through 3(k) and 2 through 17, or any other provisions not associated
specifically with the Term of Employment.


(i)In the event the Executive's employment is terminated and the Executive
obtains alternative employment and is provided medical coverage in connection
therewith, the medical coverage reimbursement the Company provides pursuant to
Section 3(f) shall cease. Any provision herein to the contrary notwithstanding,
if, following his termination of employment, the Executive materially breaches
any restrictive covenant to be contained in the Equity Documentation, then from
and after the date of such employment or engagement, the Company shall have no
further payment or benefit obligations hereunder. Prior to ceasing to make
payment or provide benefits to the Executive under this Section 3(i), the
Company must provide written notice to the Executive within the 90 day period
after becoming actually aware of the alleged material breach of the restrictive
covenants setting forth in reasonable detail the conduct alleged to constitute
such material breach. The Company shall not cease to make payment or provide
benefits to the Executive under this Section 3(i) due to the Executive's
violation of his non­ competition covenant by ownership of an equity interest in
a competing entity if, within the 15- day period following receipt of the
Company's written notice of such alleged violation, the Executive shall have
cured the conduct alleged to constitute such material breach by divesting such
equity interest. Any determination of the Company under this Section 3(i) shall
be without prejudice to the Executive's right to challenge the existence of a
material breach of the restrictive covenants by appropriate judicial or arbitral
proceeding in accordance with Section 13.
(j)    In the event the Executive's employment is terminated and the Company is
obligated to make payments pursuant to Section 3(f)(ii) other than the Base
Termination Compensation, it shall be a condition to such payments that, within
30 days following the date of termination (or, if specified by the Company at
the time of termination, within 45 days following the date of termination), the
Executive enter into a general release of claims substantially in the form
attached hereto as Exhibit A waiving any and all claims against the Company,
Clayton, Dubilier & Rice, LLC ("CD&R") and its affiliated investment funds,
Deere & Company, their respective affiliates, and all of the respective
officers, directors, employees, agents, representatives, stockholders, members
and partners of the foregoing relating to this Agreement and to his employment
during the term hereof other than (A) any payments to be made pursuant to
Section 3(f)(ii), (B) claims solely in connection with any equity interests of
Parent held by the Executive, (C) claims solely in connection with any Company
employee benefit plan, or (D) any rights to indemnification or reimbursement
from Parent or any of its subsidiaries pursuant to their organizational
documents, any written indemnification agreement between them then in effect, or
any applicable insurance policy (including, without limitation, D&O and EPLI).
(k)    The equity interests of Parent held by the Executive on the date of
termination or date of death shall be subject to the terms and conditions of the
Equity Documentation, including, without limitation, the restriction periods,
vesting and





--------------------------------------------------------------------------------





forfeiture schedules, and termination and repurchase provisions. For the
avoidance of doubt, the definitions of "Cause" and "Good Reason" contained in
this Agreement shall apply under the Equity Documentation in lieu of the
definitions of "Cause" and "Good Reason" contained therein.


(1)Upon termination of the Executive's employment for any reason, the Executive
shall be deemed to have resigned from all positions with Parent and its
affiliates (except that such deemed resignation shall not be construed to reduce
the Executive's economic entitlements under this Agreement arising by reason of
such termination).


4.Definitions. Capitalized terms used in this Agreement but not otherwise
defined shall have the meanings set forth below:
"Base Termination Compensation" has the meaning set forth in Section 3(f)(i).


"Board" has the meaning set forth in the recitals.


"Cause" has the meaning set forth in Section 3(d).


"CEO" has the meaning set forth in Section 1.


"CD&R" has the meaning set forth in Section 3(j).


"Code" means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.
"Company" has the meaning set forth in the preamble.


"Cure Period" has the meaning set forth in Section 3(d)(ii).


"Disability" means a disability of the nature described in Section 3(b)(ii) and
3(c)(ii).


"Equity Documentation" has the meaning set forth in Section 3(d)(vi).


"Executive" has the meaning set forth in the preamble.


"Good Reason" has the meaning set forth in Section 3(e).


"Parent" has the meaning set forth in the preamble.


"Pro-Rated Bonus" means, for purpose of Section 3(f)(ii), the amount of the
Executive's annual bonus for the fiscal year of termination of his employment,
determined based on actual results as if he had remained employed for the entire
required service period, but pro-rated by multiplying such bonus amount by a
fraction, the numerator of which shall equal the number of days the Executive
was employed during such fiscal year and the denominator of which is equal to
365.


"Term of Employment" has the meaning set forth in Section 3(a).


"Voluntary Termination" has the meaning set forth in Section 3(c)(iv).


5.
Notice



Any notice, request, demand or other communication required or permitted to be
given under this Agreement shall be given in writing and delivered personally,
sent by overnight courier or sent by certified or registered mail, return
receipt requested, as follows (or to such other addressee or address as shall be
set forth in a notice given in the same manner):


If to the Executive, to the Executive at the address most recently contained in
the Company's records (which the Executive shall update as necessary)





--------------------------------------------------------------------------------







If to Company or Parent:
SiteOne Landscape Supply LLC

Mansell Overlook, 300 Colonial Center Parkway, Suite 600
Roswell, Georgia 30076
Fax: (470) 277-7478


Any such notice shall be deemed to be given on the date delivered personally or
by overnight courier or on the date return receipt is issued if sent by
certified or registered mail.


6.
Executive's Representation



The Executive hereby represents and warrants to the Company that the Executive
has carefully reviewed this Agreement and has consulted with such advisors as
the Executive considers appropriate in connection with this Agreement, and is
not subject to any covenants, agreements or restrictions, including without
limitation any covenants, agreements or restrictions arising out of the
Executive's prior employment, which would be breached or violated by Executive's
execution of this Agreement or by the Executive's performance of his duties
hereunder. The Executive has delivered to the Company a copy of any
non-solicitation covenant pursuant to which he is obligated to his prior
employer. The Executive agrees to maintain the confidentiality of any
information of a prior employer during the Term of Employment.


7.
Other Matters



The Executive agrees and acknowledges that the obligations owed to the Executive
under this Agreement are solely the obligations of the Company and Parent, and
that none of the stockholders, directors, officers, affiliates, representatives,
agents or lenders of or to the Company or Parent will have any obligations or
liabilities in respect of this Agreement and the subject matter hereof, to the
extent allowed by law.


8.
Partial Invalidity; Severability



In case any one or more of the provisions or parts of a provision contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid, legal
and enforceable to the maximum extent permitted in such jurisdiction.


9.
Waiver of Breach; Specific Performance



The waiver by the Company or the Executive of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other breach of such other party. Each of the parties to this Agreement will
be entitled to enforce its respective rights under this Agreement and to
exercise all other rights existing in its favor. In the event either party takes
legal action to enforce any of the terms or provisions of this Agreement, the
nonprevailing party shall pay the successful party's costs and expenses,
including but not limited to, attorneys' fees, incurred in such action.


10.
Assignment; Third Parties



Neither the Executive, on the one hand, nor the Company or Parent, on the other
hand, may assign, transfer, pledge, hypothecate, encumber or otherwise dispose
of this Agreement or any of his or its respective rights or obligations
hereunder, without the prior written consent of the other, except as provided in
Section 12.


11.
Amendment; Entire Agreement



This Agreement may not be changed orally but only by an agreement in writing
agreed to by the parties hereto. This Agreement and the provisions of the Equity
Documentation applicable to the Executive embody the entire agreement and
understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersede and replace all prior agreements, understandings and
commitments with respect to such subject matter.


12.
Successors








--------------------------------------------------------------------------------





This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns and Executive and any personal or legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees and legatees. Further, the Company will require any
successor (whether, direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, "Company"
shall mean the Company and any successor to its business and/or assets which is
required by this Section 12 to assume and agree to perform this Agreement or
which otherwise assumes and agrees to perform this Agreement; provided, however,
in the event that any successor, as described above, agrees to assume this
Agreement in accordance with the preceding sentence, as of the date such
successor so assumes this Agreement, the Company shall cease to be liable for
any of the obligations contained in this Agreement.


13.
Governing Law; Choice of Forum



THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA. IN THE EVENT ANY
PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR OTHER LEGAL
ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS
AGREEMENT HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY AND IRREVOCABLY TO
INSTITUTE ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN A COURT OF
COMPETENT JURISDICTION LOCATED WITHIN THE NORTHERN DISTRICT OF GEORGIA, WHETHER
A STATE OR FEDERAL COURT; (2) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION,
PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO THE PERSONAL
JURISDICTION OF ANY SUCH COURT DESCRIBED IN CLAUSE (1) OF THIS SECTION AND TO
SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING
SERVICE OF PROCESS (IT BEING UNDERSTOOD THAT NOTHING IN THIS SECTION SHALL BE
DEEMED TO PREVENT ANY PARTY FROM SEEKING TO REMOVE ANY ACTION TO A FEDERAL COURT
IN THE NORTHERN DISTRICT OF GEORGIA); (3) AGREE TO WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH
LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN ANY INCONVENIENT FORUM; (4)
AGREE, AFTER CONSULTATION WITH COUNSEL, TO WAIVE ANY RIGHTS TO A JURY TRIAL TO
RESOLVE ANY DISPUTES OR CLAIMS RELATING TO THIS AGREEMENT; (5) AGREE TO
DESIGNATE, APPOINT AND DIRECT AN AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS AND DOCUMENTS IN ANY LEGAL PROCEEDING IN THE
NORTHERN DISTRICT OF GEORGIA; (6) AGREE TO PROVIDE THE OTHER PARTIES TO THIS
AGREEMENT WITH THE NAME, ADDRESS AND FACSIMILE NUMBER OF SUCH AGENT; (7) AGREE
AS AN ALTERNATIVE METHOD OF SERVICE TO SERVICE OF PROCESS IN ANY LEGAL
PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH
HEREIN FOR COMMUNICATIONS TO SUCH PARTY; (8) AGREE THAT ANY SERVICE MADE AS
PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (9)
AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. TO THE EXTENT PERMITTED BY LAW
IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE PARTIES AGREE TO TAKE
ANY AND ALL ACTIONS NECESSARY OR APPROPRIATE TO EFFECT THE FOREGOING WAIVERS.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION 13 SHALL NOT BE DEEMED TO PRECLUDE
THE ENFORCEMENT OF ANY ACTION UNDER THIS AGREEMENT IN ANY OTHER JURISDICTION.


14.
Further Action



The Executive, the Company and Parent agree to perform any further acts and to
execute and deliver any documents which may be reasonable to carry out the
provisions hereof.


15.
Counterparts

This Agreement may be executed in counterparts, including facsimiles thereof,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.


16.
Payments by Subsidiaries






--------------------------------------------------------------------------------





The Executive acknowledges that one or more payments hereunder may be paid by
one or more of the Parent's or the Company's subsidiaries, and the Executive
agrees that any such payment made by such subsidiary shall satisfy the
obligations of Parent and the Company hereunder with respect to (but only to the
extent of) such payment.


17.
Applicability of Section 409A of the Code



To the extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Executive participates during the term of the
Executive's employment under this Agreement or thereafter provides for a
"deferral of compensation" within the meaning of Section 409A of the Code, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount eligible for
reimbursement or payment under such plan or arrangement in one calendar year may
not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (iii) subject to any shorter time periods provided in any expense
reimbursement policy of the Company, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred and
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses. In addition, with respect to any payments or benefits subject to
Section 409A, reference to the Executive's "termination of employment" (and
corollary terms) with the Company shall be construed to refer to the Executive's
"separation from service" (as determined under Treas. Reg. Section l. 409A-l(h),
as uniformly applied by the Company) with the Company. Whenever a provision
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of the Company. The Executive's right to receive any installment
payments hereunder shall, for purposes of Section 409A, be treated as a right to
receive a series of separate and distinct payments. If the timing of the
Executive's execution of a general release of claims pursuant to Section 3(j)
could impact the calendar year in which any payment under this Agreement that is
subject to Section 409A will be made, such payment will be made in the later
calendar year.


Notwithstanding anything to the contrary in this Agreement, if the Executive is
a "specified employee" within the meaning of Section 409A at the time of the
Executive's separation from service (other than due to death), then any payment
under this Agreement that is subject to Section 409A and that is payable by
reason of the Executive's separation from service within the first six (6)
months following the Executive's separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of the Executive's separation from service. All
subsequent related payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if the Executive dies following the Executive's
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Executive's death and all other related payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.


The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and,
if any ambiguity is found herein with respect to such payments or benefits, any
such ambiguities will be interpreted to so comply. If any payment or benefits
subject to Section 409A could be construed not to comply with Section 409A, the
Company and the Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to the Executive under Section 409A.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.




EXECUTIVE
/s/ Greg Weller    
Name: Greg Weller
SiteOne Landscape Supply, LLC
By: /s/ Doug Black    
Name: Doug Black
Title: CEO
PARENT:
SiteOne Landscape Supply, Inc.
By: /s/ Doug Black    
Name: Doug Black
Title: CEO
 





--------------------------------------------------------------------------------





Exhibit A


RELEASE PROVISIONS


Release and Waiver of Claims. In consideration of the payments and benefits to
which you are entitled under the Separation Benefit Agreement, dated as of [ ],
to which you and SiteOne Landscape Supply LLC (the "Company") and SiteOne
Landscape Supply, Inc. ("Parent") are parties (the "Separation Benefit
Agreement"), you hereby waive and release and forever discharge Parent, the
Company, Clayton, Dubilier & Rice, LLC ("CD&R") and its affiliated investment
funds, Deere & Company, their respective affiliates, and all of the respective
past and present officers, directors, employees, agents, representatives,
stockholders, members and partners of the foregoing each in his, her or its
capacity as such, and each of them, separately and collectively (collectively,
"Releasees"), from any and all existing claims, charges, complaints, liens,
demands, causes of action, obligations, damages and liabilities, known or
unknown, suspected or unsuspected, whether or not mature or ripe, that you ever
had and now have against any Releasee including, but not limited to, claims and
causes of action arising out of or in any way related to your employment with or
separation from Parent and its subsidiaries, to any services performed for
Parent or any of its subsidiaries, to any status, term or condition in such
employment, or to any physical or mental harm or distress from such employment
or non­ employment or claim to any hire, rehire or future employment of any kind
by Parent or any of its subsidiaries, all to the extent allowed by applicable
law. This release of claims includes, but is not limited to, claims based on
express or implied contract, compensation plans, covenants of good faith and
fair dealing, wrongful discharge, claims for discrimination, harassment and
retaliation, violation of public policy, tort or common law, whistleblower or
retaliation claims; and claims for additional compensation or damages or
attorneys' fees or claims under federal, state, and local laws, regulations and
ordinances, including but not limited to Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Worker Adjustment and Retraining
Notification Act ("WARN"), or equivalent state WARN act, the Employee Retirement
Income Security Act ("ERISA"), and the Sarbanes-Oxley Act of 2002. You
understand that this release of claims includes a release of all known and
unknown claims through the date on which this release of claims becomes
irrevocable (the "Effective Release Date"). You further agree, promise, and
covenant that, to the maximum extent permitted by law, neither you, nor any
person, organization, or other entity acting on your behalf has filed or will
file, charge, claim, sue, or cause or permit to be filed, charged, or claimed,
any action for damages or other relief (including injunctive, declaratory,
monetary, or other relief) against any of the Releasees involving any matter
occurring in the past, or involving or based upon any claims, demands, causes of
action, obligations, damages, or liabilities, in each case which are subject to
this release of claims.


Limitation of Release: Notwithstanding the foregoing, this release of claims
will not prohibit you from filing a charge of discrimination with the National
Labor Relations Board, the Equal Employment Opportunity Commission ("EEOC") or
an equivalent state civil rights agency, but you agree and understand that you
are waiving your right to monetary compensation thereby if any such agency
elects to pursue a claim on your behalf. Further, nothing in this release of
claims shall be construed to waive any right that is not subject to waiver by
private agreement under federal, state or local employment or other laws, such
as claims for workers' compensation or unemployment benefits or any claims that
may arise after the Effective Release Date. In addition, nothing in this release
of claims will be construed to affect any of the following claims, all rights in
respect of which are reserved:


(a)
Any payment or benefit set forth in the Separation Benefit Agreement;



(b)Reimbursement of unreimbursed business expenses properly incurred prior to
the date of your termination of employment in accordance with Company policy;


(c)Claims under the Equity Documentation (as defined in the Separation Benefit
Agreement) in respect of vested Parent equity held by you;


(d)Vested benefits under the general Company employee benefit plans (other than
severance pay or termination benefits, all rights to which are hereby waived and
released);


(e)Any claim for unemployment compensation or workers' compensation administered
by a state government to which you are presently or may become entitled;


(f)
Any claim that Parent has breached this release of claims; and










--------------------------------------------------------------------------------





(g)Indemnification as a current or former director or officer of Parent or any
of its subsidiaries (including as a fiduciary of any employee benefit plan), or
inclusion as a beneficiary of any insurance policy related to your service in
such capacity.


Return of Company Property. Not later than the Effective Release Date, you agree
to return, or hereby represent that you have returned as of such date (if you
have not signed this Agreement by such date), to the Company all Company
property, equipment and materials, including, but not limited to, any company
vehicle, any laptop computer and peripherals; any cell phone or other portable
computing device; any telephone calling cards; keys; Company identification
card; any credit or fuel cards; and all tangible written or graphic materials
(and all copies) relating in any way to the Company or its business, including,
without limitations, documents, manuals, customer lists and reports, as well as
all data contained on computer files, "thumb" drives, "cloud" services, or other
data storage device, or home or personal computers and/or e­-mail or internet
accounts.





